


Exhibit 10.31
[dieboldbluea04a02.jpg]
Restricted Share Agreement


WHEREAS, the Participant is a key associate of Diebold, Incorporated
(hereinafter called the “Corporation”) or a Subsidiary; and
WHEREAS, the execution of a Restricted Share Agreement (hereinafter called the
“Agreement”) substantially in the form hereof has been authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors of the Corporation (the “Board”) duly adopted on the Grant Date.
NOW, THEREFORE, the Corporation hereby confirms to the Participant the grant,
effective on the Grant Date, pursuant to its 1991 Equity and Performance
Incentive Plan (As Amended and Restated as of February 12, 2014) (the “Plan”),
of Common Shares of the Corporation equal to the fixed number of Restricted
Shares (the “Restricted Shares”) listed as “Restricted Stock Granted” on the
Grant Detail Page subject to the terms and conditions of the Plan and the terms
and conditions described below:
1.The Restricted Shares subject to this grant shall be fully paid and
nonassessable and shall be represented by a certificate or certificates
registered in the Participant’s name, endorsed with an appropriate legend
referring to the restrictions hereinafter set forth. The Participant shall have
all the rights of a shareholder with respect to such Restricted Shares,
including the right to vote the Restricted Shares and to receive all dividends
paid thereon, provided that such Restricted Shares, together with any additional
shares which the Participant may become entitled to receive by virtue of a share
dividend, a merger or reorganization in which the Corporation is the surviving
corporation or any other change in capital structure, shall be subject to the
restrictions hereinafter set forth.
2.The Restricted Shares subject to this grant may not be sold, exchanged,
assigned, transferred, pledged or otherwise disposed of by the Participant
except to the Corporation until three (3) years have elapsed from the Grant
Date, except that the Participant’s rights with respect to such Restricted
Shares may be transferred by will or pursuant to the laws of descent and
distribution. Any purported transfer in violation of the provisions of this
Section 2 shall be void, and the purported transferee shall obtain no rights
with respect to such Restricted Shares. The Corporation in its sole discretion,
when and as permitted by the Plan, may waive the restrictions on transferability
with respect to all or a portion of the Restricted Shares subject to this grant.
3.All the Restricted Shares subject to this grant shall be forfeited by the
Participant if the Participant’s employment with the Corporation is terminated
before the third (3rd) anniversary of the Grant Date voluntarily on the
Participant’s part or if at any time the Participant engages in Detrimental
Activity (as hereinafter defined).
4.If, however, the Participant’s employment with the Corporation is terminated
before the third (3rd) anniversary of the Grant Date as a result of the
Participant’s death or permanent total disability or if the Participant is
terminated without Cause, provided the Participant has not engaged in
Detrimental Activity, the restrictions provided in Section 2 and 3 hereof shall
thereupon lapse and terminate.
5.During the period in which the transferability and forfeiture restrictions
provided in Sections 2 and 3 hereof are in effect, the certificates representing
the Restricted Shares covered by this grant shall be retained by the
Corporation, together with the accompanying stock power signed by the
Participant and endorsed in blank.
6.(a)     In the event of (i) a “Change in Control” as hereinafter defined after
the Grant Date, and (ii) prior to the end of the period referred to in Sections
2 and 3 above the Participant’s employment with the Corporation or a Subsidiary
is terminated by the Participant as a “Termination for Good Cause” or the
Participant is terminated by the Corporation other than as a termination for
“Cause,” then the restrictions on the Restricted Shares subject to this grant
provided in Sections 2 and 3 hereof shall thereupon lapse and terminate.
Notwithstanding anything in this Section 6 to the contrary, in connection with a
Business Combination the result of which is that the Corporation Common Stock
and Voting Stock is exchanged for or becomes exchangeable for securities of
another entity, cash or a combination thereof, if the entity resulting from such
Business Combination does not assume the Restricted Shares evidenced hereby and
the Corporation’s obligations hereunder, or replace the Restricted Shares
evidenced hereby with a substantially equivalent security of the entity
resulting from such Business Combination, then the Restricted Shares evidenced
hereby shall become immediately nonforfeitable as of immediately prior to such
Business Combination.
(b)For the purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if any of the following events shall occur:

1

--------------------------------------------------------------------------------




(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either: (A)
the then-outstanding shares of common stock of the Corporation (the “Corporation
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Corporation, (2) any acquisition
by the Corporation, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Subsidiary of the
Corporation, or (4) any acquisition by any Person pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
6(b); or
(ii)Individuals who, as of the date hereof, constitute the Board (as modified by
this subsection (ii), the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Corporation in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or
(iv)Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.
(c)For the purposes of this Agreement, “Termination for Good Cause” means the
Participant’s termination of the Participant’s employment with the Corporation
or a Subsidiary as a result of the occurrence of any of the following:
(i)a change in the Participant’s principal location of employment that is
greater than fifty (50) miles from its location as of the date hereof without
the Participant’s consent; provided, however, that the Participant hereby
acknowledges that the Participant may be required to engage in travel in
connection with the performance of the Participant’s duties hereunder and that
such travel shall not constitute a change in the Participant’s principal
location of employment for purposes hereof;
(ii)a material diminution in the Participant’s base compensation;

2

--------------------------------------------------------------------------------




(iii)a change in the Participant’s position with the Corporation without the
Participant’s consent such that there is a material diminution in the
Participant’s authority, duties or responsibilities; or
(iv)any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Participant provides services.
Notwithstanding the foregoing, the Participant’s termination of the
Participant’s employment with the Corporation as a result of the occurrence of
any of the foregoing shall not constitute a “Termination for Good Cause” unless
(A) the Participant gives the Corporation written notice of such occurrence
within ninety (90) days of such occurrence and such occurrence is not cured by
the Corporation within thirty (30) days of the date on which such written notice
is received by the Corporation and (B) the Participant actually terminates his
or her employment with the Corporation prior to the three hundred sixty-fifth
(365th) day following such occurrence.
7.If the Participant, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity, and the Board shall so find, and (except for any
Detrimental Activity described in Section 7(c)(v)(B)) the Participant shall not
have ceased all Detrimental Activity within 30 days after notice of such finding
given within one year after commencement of such Detrimental Activity, the
Participant shall:
(a)Return to the Corporation all Restricted Shares that the Participant has not
disposed of that became nonforfeitable pursuant to this Agreement within a
period of one year prior to the date of the commencement of such Detrimental
Activity, and
(b)With respect to any Restricted Shares that the Participant has disposed of
that became nonforfeitable pursuant to this Agreement within a period of one
year prior to the date of the commencement of such Detrimental Activity, pay to
the Corporation in cash the value of such Restricted Shares on the date such
Restricted Shares became nonforfeitable. To the extent that such amounts are not
paid to the Corporation, the Corporation may set off the amounts so payable to
it against any amounts that may be owing from time to time by the Corporation or
a Subsidiary to the Participant, whether as wages, deferred compensation or
vacation pay or in the form of any other benefit or for any other reason.
(c)For purposes of this Agreement, the term “Detrimental Activity” shall
include:
(i)Engaging in any activity as an employee, principal, agent or consultant for
another entity, and in a capacity, that directly competes with the Corporation
or any Subsidiary in any actual product, service, or business activity (or in
any product, service, or business activity which was under active development
while the Participant was employed by the Corporation if such development is
being actively pursued by the Corporation during the one-year period first
referred to in this Section 7) for which the Participant has had any direct
responsibility and direct involvement during the last two years of his or her
employment with the Corporation or a Subsidiary, in any territory in which the
Corporation or a Subsidiary manufactures, sells, markets, services, or installs
such product or service, or engages in such business activity.
(ii)Soliciting any employee of the Corporation or a Subsidiary to terminate his
or her employment with the Corporation or a Subsidiary.
(iii)The disclosure to anyone outside the Corporation or a Subsidiary, or the
use in other than the Corporation or a Subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
and its Subsidiaries, acquired by the Participant during his or her employment
with the Corporation or its Subsidiaries or while acting as a consultant for the
Corporation or its Subsidiaries thereafter.
(iv)The failure or refusal to disclose promptly and to assign to the Corporation
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the
Corporation and any Subsidiary, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any
Subsidiary or the failure or refusal to do anything reasonably necessary to
enable the Corporation or any Subsidiary to secure a patent where appropriate in
the United States and in other countries.
(v)Activity that results in termination for Cause. For the purposes of this
Section 7, Section 6 and Section 4, termination for “Cause” shall mean a
termination:
(A)due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or

3

--------------------------------------------------------------------------------




(B)due to an act of dishonesty on the part of the Participant constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Corporation or a Subsidiary.
(vi)Any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Corporation or any Subsidiary
unless the Participant acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Corporation.
8.The Participant hereby acknowledges that federal and state income, payroll or
other applicable taxes may apply with respect to this grant. If the Corporation
determines, in its sole discretion, that withholding is required, the
Participant agrees by the acceptance of this grant that such withholding may be
accomplished through withholding from the cash compensation due to the
Participant from the Corporation an amount sufficient to satisfy the full
withholding obligation. If withholding pursuant to the foregoing sentence is
insufficient (in the sole judgment of the Corporation) to satisfy the full
withholding obligation, the Participant agrees that either (a) the Participant
will pay over to the Corporation the amount of cash necessary to satisfy such
remaining withholding obligation by the time thereafter specified in writing by
the Corporation, or (b) the Corporation may retain such number of the shares
covered by this grant as shall be equal in value to the amount of the remaining
withholding obligation. The Participant may elect that all or any part of such
withholding requirement be satisfied by retention by the Corporation of a
portion of the Restricted Shares delivered to the Participant. In no event,
however, shall the Corporation accept Common Shares for payment of taxes in
excess of required tax withholding rates, except that, unless otherwise
determined by the Board at any time, the Participant may surrender Common Shares
owned for more than 6 months to satisfy any tax obligations resulting from any
such transaction.
9.For purposes of this Agreement, the continuous employ of the Participant with
the Corporation or a Subsidiary shall not be deemed interrupted, and the
Participant shall not be deemed to have ceased to be an associate of the
Corporation or any Subsidiary, by reason of the transfer of his or her
employment among the Corporation and its Subsidiaries.
10.Nothing contained in this Agreement shall limit whatever right the
Corporation or a Subsidiary might otherwise have to terminate the employment of
the Participant.
11.Employment Rights.
In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Restricted Shares is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Shares, or benefits in lieu of Restricted
Shares, even if Restricted Shares have been granted repeatedly in the past; (c)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
the Restricted Shares are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, its
Affiliates and/or Subsidiaries, and which is outside the scope of your
employment contract, if any; (f) the Restricted Shares are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (g) in the event that you are an employee of an Affiliate or
Subsidiary of the Company, the grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, the grant
will not be interpreted to form an employment contract with the Affiliate or
Subsidiary that is your employer; (h) the future value of the underlying Shares
is unknown and cannot be predicted with certainty; (i) no claim or entitlement
to compensation or damages arises from forfeiture or termination of the
Restricted Shares or diminution in value of the Restricted Shares or the Shares
and you irrevocably release the Company, its Affiliates and/or its Subsidiaries
from any such claim that may arise; and (j) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of involuntary termination
of your employment, your right to receive Restricted Shares and vest in
Restricted Shares under the Plan, if any, will terminate effective as of the
date that you are no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment, your right
to vest in the Restricted Shares after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law.
12.
Data Privacy.

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, the Company, its Affiliates

4

--------------------------------------------------------------------------------




and its Subsidiaries (“the Company Group”) for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Shares of stock or directorships held in the
Company, details of all Restricted Shares or any other entitlement to Shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
13.This Agreement is subject to the terms and conditions of the Plan.
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan or on the Grant Detail Page (which is a part of
this Agreement) as the context so requires.
14.If any provision of this Agreement or the application of any provision hereof
to any person or circumstances is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
in any other person or circumstances shall not be affected, and the provisions
so held to be invalid, unenforceable or otherwise illegal shall be reformed to
the extent (and only to the extent) necessary to make it enforceable, valid and
legal.
15.The validity, construction, interpretation, and enforceability of this Award
Agreement shall be determined and governed by the laws of the State of Ohio, USA
without giving effect to the principles of conflicts of law. For the purpose of
litigating any dispute that arises under this Award Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.


The undersigned Participant hereby acknowledges receipt of an executed original
of this Agreement and accepts the Restricted Shares granted pursuant to this
Agreement on the terms and conditions set forth herein.
Date:
 
 
 
 
 
 
Participant

EXECUTED in the name and on behalf of the Corporation at North Canton, Ohio, as
of the _________ day of _________.
 
 
 
DIEBOLD, INCORPORATED
 
 
 
 
 
 
By:
[name of signatory]
 
 
 
[title of signatory]






5